Citation Nr: 0930477	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-22 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
congenital heart disease with a valvular defect, claimed as a 
heart condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pneumonia/lung disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to 
February 1973.

This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.	In its May 1974 rating decision, the RO denied the 
Veteran's claim because the evidence did not show that his 
congenital heart disease was incurred in or aggravated by 
his military service or shown to be permanently and 
totally disabling.  The Veteran did not appeal the 
decision, and it became final.

2.	Evidence received subsequent to the May 1974 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for congenital heart disease.

3.	In its May 1974 rating decision, the RO denied the 
Veteran's claim because the evidence did not show he had 
pneumonia in service.  The Veteran did not appeal the 
decision, and it became final.

4.	Evidence received subsequent to the May 1974 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for pneumonia.



CONCLUSIONS OF LAW

1.	The May 1974 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1973).  

2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for congenital 
heart disease with a valvular defect is not reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2008).

3.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for pneumonia 
is not reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2008).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran a VCAA notice letter in March 2005 
describing what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  
Although the March 2005 notice letter did not address the 
elements of degree of disability and effective date, such 
defect has been cured.  The RO described these elements to 
the Veteran in June 2006 before the claims were readjudicated 
in January 2008.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claims, the 
Board notes that the RO explained in the March 2005 VCAA 
notice letter that the Veteran's claims were previously 
denied, he was notified of the decisions, and the decisions 
had become final.  The RO then explained that VA needed new 
and material evidence in order to reopen the Veteran's claims 
and defined new and material evidence as evidence submitted 
to VA for the first time that pertained to the reason the 
claims were previously denied and raised a reasonable 
possibility of substantiating the claims.  The RO further 
explained that the Veteran's claims were previously denied 
because his heart condition was congenital and not aggravated 
by service and because his lung condition was not diagnosed 
while in service.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).      

The Board further notes that the Veteran was provided with a 
copy of the July 2005 rating decision, the June 2006 
Statement of the Case (SOC), and the January 2008 
Supplemental Statement of the Case (SSOC), which cumulatively 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, a description of 
the pertinent laws and regulations, and a summary of the 
evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claims are associated with the claims folder to the extent 
possible.  The record also reflects the RO's attempts to 
obtain the Veteran's Social Security Administration records.  
While the Veteran identified a private physician that he 
claimed had appropriate medical records, the RO was not able 
to find the doctor's address and the Veteran never supplied 
it. 

Aside from his private treating physicians, the Veteran has 
not made the RO or the Board aware of any other evidence 
relevant to this appeal that he or the VA needs to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

New and Material Evidence

The Veteran's current claims involve entitlement to service 
connection for heart and lung conditions.  He filed his 
original claims in April 1974 and was denied in a May 1974 
rating decision that became final.  The RO denied his claims 
because there was no evidence that his congenital heart 
disease was aggravated by his military service and there was 
no evidence of pneumonia in service.  The Veteran did not 
appeal, and these decisions became final.  In September 2004, 
the Veteran filed a claim for service connection for his 
heart and lung conditions, which the RO properly considered 
as a request to reopen his previously denied claims.  

As a preliminary matter, the Board notes that the Veteran's 
current claims involve entitlement to service connection for 
congenital heart disease and a lung condition.  These claims 
are based upon the same claimed conditions as the Veteran's 
previous claims, which were denied in the May 1974 rating 
decision that became final.  As such, it is appropriate for 
the Board to consider the claims as a request to reopen the 
previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its May 1974 rating decision, 
denied service connection for the Veteran's heart condition 
because there was no evidence that it was aggravated by 
military service and for his lung condition because there was 
no evidence of treatment for pneumonia or any other lung 
disorder in service.  The Veteran received notification of 
the denial of his claims in May 1974 and was advised that he 
should submit statements from doctors or people who knew him 
in order to substantiate his claim for pneumonia or a lung 
condition.  The notice letter, however, also listed VA Form 
4107 as an enclosure.  Form 4107 is used to notify claimants 
of their rights to appeal an adverse decision.  Even though 
that form is not included in the claims folder, there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their 
official duties."  United States v. Chem. Found., Inc., 272 
U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Without clear evidence that the form was not 
included with the letter informing the Veteran that his 
claims were denied, the Board must find that the Veteran was, 
in fact, notified of his appellate rights.  Nevertheless, he 
did not appeal the decisions to the Board, and they became 
final.  

The evidence of record at the time of the May 1974 rating 
decision included the Veteran's service treatment records and 
a private physician's statement diagnosing the Veteran with 
bicuspid aortic stenosis and mild mitral valve stenosis.  
Since the May 1974 rating decision, the Veteran identified 
and the RO obtained medical records from the Lexington VA 
Medical Center and Clark Regional Medical Center.  In his 
request to reopen his claims, the Veteran stated that his 
conditions have increased in severity since his active 
military service.  The Board finds that the Veteran's 
statement is an attempt to provide lay evidence of a 
continuity of symptomatology in order to provide a nexus 
between his current heart and lung conditions and service.

After reviewing the evidence received since May 1974, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the Veteran's claims because 
none of the evidence shows that the Veteran had a lung 
condition in service or aggravated his congenital heart 
disease in service.  While the Veteran has identified copious 
medical records detailing his recent treatments and noting 
his history of a valve replacement, none of his records 
contain an opinion linking his current conditions to his 
military service.  In fact, there is no evidence at all that 
the Veteran's heart condition was aggravated by his military 
service.   Similarly, there is still no evidence of pneumonia 
or a lung condition in service or a nexus between service and 
any current disability the Veteran may have.  For example, 
the Veteran was seen at the Lexington VA medical center on 
July 15, 2005, for shortness of air and chest pain, but the 
doctor believed that these symptoms were due to his smoking 
and exacerbation of lung disease.  He was also hospitalized 
in May 2005 with similar symptoms, but once again, his doctor 
did not make a diagnosis or give an opinion as to the 
etiology of his symptoms.  Thus, the Board finds that there 
is no competent medical evidence of record that links any 
current lung condition the Veteran may have with his active 
military service or demonstrates that his heart condition was 
aggravated by active military service.    

Therefore, the Board finds that the factual and legal status 
of the claims are essentially the same as they were in 1974.  
There is a complete lack of medical evidence to indicate that 
the Veteran's heart condition was aggravated by service or 
his lung condition was related to service.  Where, as here, 
the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required.  Lay 
assertions of medical causation are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  There was no medical evidence in 1974 
indicating that the Veteran's heart condition was aggravated 
by the his military service or his lung condition was somehow 
related to the his military service, and there remains a lack 
of such evidence.  Accordingly, the Board finds that the 
evidence received subsequent to May 1974 is not new and 
material and does not serve to reopen the claims for 
entitlement to service connection for congenital heart 
disease and pneumonia.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

	(CONTINUED ON NEXT PAGE)




ORDER

1.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for congenital 
heart disease with a valvular defect, claimed as a heart 
condition, is not reopened.  The appeal is denied.

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for pneumonia/lung 
disease is not reopened.  The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


